Citation Nr: 0922919	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for ankylosis 
spondylitis with history of chronic low back pain with lumbar 
spondylosis, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March .

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the North Little Rock, 
Arkansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In an August 2004 rating decision, 
the RO denied an increase above a 20 percent disability 
rating for a low back disability.  The Veteran appealed that 
decision.  In a March 2007 rating decision, the RO increased 
the rating to 40 percent.  In an August 2008 rating decision, 
the RO increased the rating to 50 percent, effective from 
January 8, 2004.  The Veteran has continued his appeal, and 
is seeking a rating higher than 50 percent.

In March 2006, and again in October 2007, the Board remanded 
the case for the development of additional evidence.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2007 letter, the Veteran requested a total 
disability rating based on individual unemployability (TDIU).  
The RO has not adjudicated that claim, and it is referred to 
the RO for appropriate action.


FINDING OF FACT

The Veteran's ankylosing spondylitis is manifested by 
unfavorable ankylosis of the entire thoracolumbar spine, 
without ankylosis of the entire spine.


CONCLUSION OF LAW

The Veteran's ankylosing spondylitis does not meet the 
criteria for a disability rating higher than 50 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5240 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Back Disability

The Veteran is seeking a disability rating higher than 50 
percent for his service-connected back disability.  
Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When evaluation 
of a musculoskeletal disability is based on limitation of 
motion, evaluation must include consideration of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods from January 2004 forward.  In January 2004, the RO 
received the increased rating claim that is the subject of 
the current appeal.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The issue of the evaluation of the Veteran's service-
connected low back disability has a long history.  In April 
1989, soon after his separation from service, the Veteran 
submitted a claim for VA disability compensation for several 
disorders, including lower back problems.  In a July 1989 
rating decision, an RO granted service connection, effective 
from separation from service, for a low back disability, 
described as chronic low back pain with lumbar spondylosis.  
The RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5295.

In April 1994, the Veteran submitted a claim for an increased 
rating for his back disability.  In a September 1994 rating 
decision, the RO increased the rating to 20 percent, 
effective in April 1994.  The RO evaluated the disability 
under Diagnostic Codes 5292 and 5295.

In January 2004, the Veteran requested an increased rating 
for the low back disability.  In an August 2004 rating 
decision, continued the 20 percent rating for the low back 
disability.  In light of 2003 revisions of the rating 
schedule with respect to spine disorders, the RO evaluated 
the disability under Diagnostic Code 5237.  The Veteran 
appealed that decision to the Board.

In January 2006, the Veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  The Veteran 
indicated that his back disability had worsened considerably 
since the VA examination in 2004.  In March 2006, the Board 
remanded the low back rating issue.  The Board noted that the 
Veteran was diagnosed in 2004 with ankylosing spondylitis.  
In an August 2004 VA medical examination, the examining 
physician had provided the opinion that it was less likely 
than not that the Veteran's ankylosis was caused by his time 
in service.  The Board remanded the issue for a VA 
examination to determine the current manifestations of the 
Veteran's service-connected low back disability, and to 
distinguish symptoms of service-connected lumbar spondylosis 
from symptoms of non-service-connected ankylosing 
spondylitis.


In the report of a June 2006 VA examination, the examining 
physician opined that the symptoms of lumbar spondylosis and 
ankylosing spondylitis had merged into one symptom complex, 
and that the current disability, including ankylosing 
spondylitis, probably had begun during the Veteran's service.

In a March 2007 rating decision, the RO changed the 
description of the service-connected low back disability to 
ankylosing spondylitis with history of chronic low back pain 
with lumbar spondylosis.  The RO evaluated the disability 
under Diagnostic Code 5240, and granted an increase to a 40 
percent rating, effective in January 2004.  The Veteran 
continued his appeal to the Board, seeking a rating higher 
than 40 percent.

In October 2007, the Board again remanded the back disability 
rating issue.  The Board sought clarification of the 
manifestations of the disability.  In an August 2008 rating 
decision, the RO increased the rating that was effective in 
January 2004 from 40 percent to 50 percent.  The Veteran 
continued his appeal to the Board, seeking a rating higher 
than 50 percent.

Ankylosing spondylitis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5240, and is among the conditions evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  Under that formula, a 50 percent rating is 
assigned if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  The only rating higher than 50 percent 
under the formula is a 100 percent rating, which is assigned 
for unfavorable ankylosis of the entire spine.

In an August 2008 letter, the Veteran stated that VA medical 
records showed that he had unfavorable ankylosis of his 
entire spine, with fused vertebrae in his cervical spine.

The Veteran's claims file contains VA outpatient treatment 
records.  Cervical spine x-rays taken in October 2004 showed 
possible partial fusion of C5 and C6 vertebrae.  That fusion 
was confirmed in x-rays taken in 2006 and 2008.  From 2006 
forward, the Veteran reported pain and decreased mobility in 
his neck.  Treating practitioners noted diminished ranges of 
motion and evidence of tenderness.  All the treatment 
records, dated through March 2009, show progressive 
limitation of motion of the cervical spine, but not 
elimination of motion.  The medical evidence shows that the 
Veteran does not have ankylosis of the cervical spine, and 
therefore does not have ankylosis of the entire spine.  The 
Veteran's back disability does not meet the criteria for a 
100 percent rating; and the Board denies the appeal for a 
rating higher than 50 percent.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The Veteran asserts that the combined effects of his service-
connected back and left shoulder disabilities preclude him 
from working.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
back disability, which is the only disability that is the 
subject of the current appeal.  The competent medical 
evidence of record shows that his back disability is 
primarily manifested by limitation of motion; i.e., 
ankylosis.  The applicable diagnostic codes used to rate the 
Veteran's disability provide for ratings based on limitation 
of motion.  See Diagnostic Codes 5240.  The effects of the 
Veteran's back disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  He has submitted a 
claim for a TDIU.  As noted in the introduction to this 
decision, the Board refers the Veteran's TDIU claim to the RO 
for appropriate action, including adjudication.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO provided the Veteran notice by letters dated in March 
2004 and later; but the preadjudicatory notice did not 
fulfill all of the notice requirements.  Nonetheless, the 
record reflects that the purpose of the notice was not 
frustrated.  In the March 2004 letter, the RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected back disability, the evidence must show 
that his condition had increased in severity.  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
August 2004 rating decision and a February 2005 statement of 
the case (SOC) explained the criteria for the higher 
disability ratings available for the back disability under 
the rating schedule.  That SOC provided the Veteran with the 
applicable regulations relating to disability ratings for his 
service-connected back disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b).  A June 2007 supplemental statement of the case 
(SSOC) stated that disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  

Although the Veteran was not advised to submit evidence of 
how his condition impacted his employment and daily life 
prior to the initial adjudication, he received multiple VA 
examinations that addressed the impact on employment and 
daily life.  To the extent notice as to the specific 
measurements needed to support a higher rating was not 
provided in a timely manner, the Veteran was not prejudiced 
because the required measurements necessary to properly 
assess whether a higher rating was warranted were taken 
during the VA examinations.  Thus, the general information 
needed to substantiate the claim was provided by the Veteran 
and otherwise obtained by VA during the processing of his 
claim.  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim, 
such that the essential fairness of the adjudication was not 
affected.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating higher than 50 percent for 
ankylosis spondylitis with history of chronic low back pain 
with lumbar spondylosis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


